Citation Nr: 1641674	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected pseudofolliculitis barbae.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a right ankle injury, to include a right ankle disability and a surgical scar.

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

5.  Entitlement to service connection for disability of the bilateral eyes.

6.  Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for migraine headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2014, the Board found that new and material evidence had been submitted sufficient to reopen the claims for service connection for disability of the bilateral eyes, left ear hearing loss, and migraine headaches.  The Board reopened these claims and remanded them for further development, along with claims for a compensable disability rating for pseudofolliculitis barbae, disability ratings in excess of 10 percent for hypertension and 10 percent for residuals of a right ankle injury including right ankle disability and surgical scar, and an initial disability rating in excess of 10 percent for GERD with hiatal hernia.  The appeals have since been returned to the Board for appellate review.

In October 2016, the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.  It does not appear from the record presently before the Board that this matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to VA vocational rehabilitation benefits, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is found needed in order to ensure that VA has met its duty to assist the Veteran in substantiating his claims.

In the July 2014 remand, the Board instructed that VA examinations be provided pertaining to each of the issues here on appeal.  Notification letters dated September 18, 2014 were sent to two different addresses for the Veteran, with instructions to contact a case manager at the Washington, DC VA Medical Center (VAMC) by September 26, 2014 in order to schedule a Compensation and Pension (C&P) examination appointment.  The notice states that if the Veteran did not respond by September 26, the appointments would be cancelled.  An email from the C&P case manager to the RO also indicates that the contracted vendor who was to perform the audiological examination made several attempts to contact the Veteran via telephone to schedule the examination, mailed notification letters to both addresses of record, and placed a 24-hour appointment reminder call (voicemail) in October 2014.  Emails associated with the claims file between the C&P case manager and the RO indicate that the Veteran did not respond to the scheduling notification letters and did not report to the audio examination scheduled for October 2014.  The claims file includes a subsequent December 2014 Report of General Information documenting a telephone call from the Veteran attempting to reschedule his audio appointment, with the Veteran stating that he missed the prior examination because the letter was received a month late.

Given that the Veteran's indication that he still desires to undergo VA examination to support his claims, and that a potential delay in receipt of the notification letters would have placed him outside the one-week response window indicated in the appointment scheduling notification letter, the Board finds that an additional attempt should be made to schedule the Veteran for C&P examination.  On remand, the Veteran should be scheduled for VA examinations to assess the current severity of his service-connected pseudofolliculitis barbae, hypertension, right ankle disability with scar, and GERD with hiatal hernia, and to address the nature and etiology of his claimed disability of the bilateral eyes, left ear hearing loss, and migraine headaches.  The Board further notes that on his October 2016 VA Form 28-1900, the Veteran provided a new mailing address and indicated that he was moving within the next 30 days.  Prior to scheduling the C&P appointments, the AOJ should confirm that it has the Veteran's correct address on file.  The Veteran should be provided notice that it is his responsibility to report for VA examinations, and that consequences of failure to report to the examination(s) without good cause may include denial of his claim(s).  See 38 C.F.R. §§ 3.158, 3.655 (2016).

Also in the July 2014 remand, the Board directed that the AOJ obtain any outstanding VA treatment records, noting that the most recent record of such treatment dated from February 2013.  Review of the record reveals a September 2014 printout of VA treatment records, with the most recent such record dating from February 2013.  As more than two years have passed since the last retrieval, the AOJ should take appropriate action to ensure that updated VA treatment records are obtained and associated with the claims file, and request that the Veteran clarify whether he has received treatment from a VHA facility or facilities other than the Washington VAMC. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm that VA has his current address and phone number on file.  Request that the Veteran clarify whether he has received any treatment relevant to the claims on appeal from a VHA facility other than the Washington VAMC.

2.  Thereafter, obtain any and all of the Veteran's outstanding VA treatment records, including but not limited to those from the Washington VAMC from February 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, send the Veteran notice scheduling him for the VA examinations listed below.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the applicable claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination(s), the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Schedule the Veteran for a VA orthopedic examination with an appropriate medical professional to assess the current severity of his service-connected right ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a. Conduct full range of motion studies for the left and right ankle and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b. Provide specific findings as to the range of motion of the right ankle after three repetitions of movement, and state whether there is additional functional impairment of the right ankle due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c. After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of the right ankle due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repeated use.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion of the right ankle during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures reportedly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d. Comment on the functional impact of the Veteran's right ankle disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

e. The examination should also include an assessment of the Veteran's right ankle scar(s) related to his in-service right ankle surgical repair, including measurements of the scar(s) and whether any such scars are unstable, tender, deep, or cause limitation of motion.

A clear rationale for all opinions expressed must be included.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional to assess the current severity of his service-connected hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated studies must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner is to solicit the Veteran's current symptomatology and methods of treatment for his service-connected hypertension, and conduct an appropriate medical examination to include recording the Veteran's blood pressure readings.

6.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional to ascertain the current severity of his service-connected GERD with hiatal hernia.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated studies must be conducted and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner should document the Veteran's reports regarding his symptomatology in detail, including the frequency and severity of such symptoms and the type and frequency of medication.  After soliciting the Veteran's current symptomatology and conducting all appropriate studies, comment on the functional impact of the service-connected GERD with hiatal hernia on the Veteran's daily activities.  A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.

7.  Schedule the Veteran for a VA dermatological examination with an appropriate medical professional to assess the current severity of his service-connected pseudofolliculitis barbae, to include any associated facial scarring and disfigurement.  The entire claims file, to include all electronic files, must be reviewed by the examiner, and the examiner must specifically note on the examination report whether the file was reviewed.  All indicated studies must be conducted and all findings reported in detail.  The AOJ should provide the examiner with a list of the "characteristics of disfigurement" described in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

a.  The examiner should discuss the percentage of the Veteran's body and percentage of exposed areas that are affected by the pseudofolliculitis barbae as well as whether the condition requires medication and if so, indicate the type (e.g. topical therapy only, systemic therapy such as corticosteroids or other immunosuppressive drugs) and frequency of such treatment (e.g. duration during the prior 12-month period of less than 6 weeks, 6 weeks or more but not constantly, or constant or near-constant).  

b. The examiner should also specifically address whether any facial/neck scarring associated with the pseudofolliculitis barbae have one of more characteristics of disfigurement enumerated in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

A clear rationale for all opinions expressed should be provided

8.  Schedule the Veteran for a VA ophthalmological examination by an appropriate medical professional to address the nature and etiology of the Veteran's claimed disability of the bilateral eyes.  The entire claims file, to include all electronic files, must be reviewed by the examiner, and the examiner must specifically note on the examination report whether the file was reviewed.  All indicated studies must be conducted and all findings reported in detail.

The examiner should identify any eye disabilities (unilateral or bilateral) present at any time during the appeal period (June 2009 to present).  For each eye disability diagnosed, state whether or not such is a refractive error or congenital or developmental defect.

i.  For each eye disability that is found to be refractive error or a congenital or developmental defect, provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

ii.  For each eye disability that is not found to be a refractive error and/or a congenital or developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise related to any incident of active military service

The examiner's attention is directed to December 2004 and February 2006 service treatment records noting painful dry eyes, and including assessments of dry eye syndrome, compound hypermetropic astigmatism each eye, and possible early corneal occlusion left eye.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

9.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional to address the nature and etiology of the Veteran's claimed migraine headaches.  The entire claims file, to include all electronic files, must be reviewed by the examiner, and the examiner must specifically note on the examination report whether the file was reviewed.  All indicated studies must be conducted and all findings reported in detail.

After considering the medical and lay evidence of record, the examiner should address the following: 

a. Provide an opinion as to whether the Veteran now has, or has had a headache disability at any time during the relevant appeal period (June 2009 to present).  To the extent possible, the examiner should identify the type of such headaches (e.g. tension, migraine, etc...).

b. Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headache disability identified above arose during or is otherwise causally related to the Veteran's military service.

The examiner's attention is directed to service treatment records documenting migraine headaches during service, including those from September 2004 and February 2006 noting migraine headaches requiring over-the-counter treatment with Excedrin Migraine, with symptoms including photophobia, nausea, vomiting, and severe head pain.

In providing this opinion, the examiner is advised that because a headache disability was not noted when the Veteran first enlisted in 1999, VA must presume that any headache disorder manifested in service did not pre-exist service (the Veteran's lay statements made regarding medical history notwithstanding).

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

10.  Schedule the Veteran for a VA audiological examination with an appropriate medical professional to address the nature and etiology of any left ear hearing loss disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner, and the examiner must specifically note on the examination report whether the file was reviewed.  All indicated studies must be conducted and all findings reported in detail.

The examiner should first determine whether the Veteran has a left ear hearing loss "disability" for VA purposes.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385.

If a current hearing loss disability is found on audiological testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current hearing loss had an onset in or is otherwise related to his active military service.

The examiner should consider and discuss the clinical significance of the Veteran's in-service treatment for malignant otitis externa of the left ear in June 2005 and the July 2005 audiogram indicating left ear hearing loss at a disabling level for VA service-connection purposes.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

11.  Review the requested medical opinion reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

12.  Finally, after completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for disability of the bilateral eyes, left ear hearing loss, and migraine headaches, entitlement to a compensable disability rating for pseudofolliculitis barbae, disability ratings in excess of 10 percent for hypertension and 10 percent for right ankle disability with surgical scar, and entitlement to an initial disability rating in excess of 10 percent for GERD with hiatal hernia.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.


	
(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




